Case 2:19-cv-06152-JMG Document 1-5 Filed 12/27/19 Page 1 of 2
CIVIL COVER SHEET

JS 44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained herein neither
provided by local rules of court. This form, approved by the Judicial Con

replace nor sui
er

ence of the

nited States in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS

PETROCHOICE HOLDINGS, INC.,
640 Freedom Business Center Drive, King of Prussia, PA 19406

(b) County of Residence of First Listed Plaintiff Montgomery _

(EXCEPT IN U.S, PLAINTIFT CASES)

(c) Attorneys (Firat Name, Address, and Telephone Number)

Lewis Bribois Bisgaard & Smith LLP (215.977.4078)
550 E. Swedesford Road, Suite 270, Wayne, Pennsylvania

DEFENDANTS

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

pplement the filing and service of pleadings or other papers as re
U September 1974, is reavired for the use

FRANCIS S. OROBONO, JR.,
1415 Allan Lane, West Chester, PA 19380
Chester

of the

uired by law, except as
lerk of Court for the

(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

ll. BASIS OF JURISDICTION (Ptace an “X" i One Box Only)

Oo 1 US. Government

Plant

U.S. Government
Defendant

2

243° Federal Question

(U.S. Government Not a Party)

9 4 Diversity

(indicate Citizenship of Parties in Item Il)

 

(For Diversity Cases Only)

If. CITIZENSHIP OF PRINCI PAL PARTIES (Place an °X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizens of This State Ct 3 1 Incorporated or Principal Place o4 a4
of Business In This State
Citizen: of Another State € 2 © 2 Incorporated and Principal Place aos a5
of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation 06 O16

Foreign Country

 

 

IV. NATURE OF SUIT (Place an “x” in One Box Only)

Click here for: Nature o

 

BANKRUPTCY i

f Suit Code Descriptions.
OTHER STATUTES

 
    

 

(J 422 Appeal 28 USC 158
O 423 Withdrawal
28 USC 157

PROPERTY RIGHTS

CI 375 False Claims Act

CO 376 Qui Tam (31 USC
372%a))

CJ 400 State Reapportionment

7 410 Antitrust

 

© 820 Copyrights

© 830 Patent

© 835 Patent - Abbreviated
New Drug Application

© 840 Trademark

430 Banks and Banking

450 Commerce

0 460 Deportation

CO) 470 Racketeer Influenced and
Corupt Organizations

 

 

 

 

[ CONTRACT. TORTS FORFEITURE/PENALTY.
[7 110 Insurance PERSONAL INJURY PERSONALINJURY [CJ 625 Drug Related Seizure
0 120 Marine © 310 Airplane 365 Personal Injury - of Property 21 USC 881
[7 130 Miller Act 0 315 Airplane Product Product Liability J 690 Other
140 Negotiable Instrument Liability C) 367 Health Care/
(7 150 Recovery of Overpayment [C320 Assault, Libel & Pharinaceutical

& Enforcement of Judgment Slander Personal Injury
7 151 Medicare Act CF 330 Federal Employers’ Product Liability
(3 152 Recovery of Defaulted Liability 368 Asbestos Personal

Student Loans O 340 Marine Injury Product

(Excludes Veterans) CJ 345 Marine Product Liability
(2 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR

of Veteran's Benetits © 350 Motor Vehicle 24 370 Other Fraud 7 710 Fair Labor Standards
(7 160 Stockholders’ Suits 0) 355 Motor Vehicle C 371 Truth in Lending Act
CI 190 Other Contract Product Liability (9 380 Other Personal (3 720 Labor/Management
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations
OC 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act

0) 362 Personal Injury - Product Liability 0 751 Family and Medical
Medical Malpractice Leave Act

I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS . |G 790 Other Labor Litigation
0 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement
1 220 Foreclosure 0) 441 Voting C) 463 Alien Detainee Income Security Act
O 230 Rent Lease & Ejectinent ©) 442 Employment 7 510 Motions to Vacate
CO) 240 Torts to Land © 443 Housing/ Sentence

QO 245 Tort Product Liability
OC} 290 All Other Real Property

 

Accommadations

CI 445 Amer. w/Disabilities -
Employment

1 446 Amer. w/Disabilities -
Other

C3 448 Education

 

0 $30 General
© 535 Death Penalty
Other:

© 540 Mandamus & Other

C) 550 Civil Rights

C1 555 Prison Condition

C} 560 Civil Detainee -
Conditions of
Confinement

C861 HIA (13951)

O 862 Black Lung (923)

0 863 DIWCDIWW (405(g))
CI 864 SSID Title XVI

CI 865 RSI (405(g))

O 480 Consumer Credit

CJ 485 Telephone Consumer
Protection Act

0 490 Cable/Sat TV

CO 850 Securities/Commodities/
Exchange

0 890 Other Statutory Actions

891 Agricultural Acts

 

FEDERAL TAX SUITS

0 893 Environmental Matters

 

CO 870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

 

IMMIGRATION

 

 

© 462 Naturalization Application
© 465 Other Immigration
Actions

895 Freedom of Information
Act

© 896 Arbitration

0) 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

C3 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “X11 One Box Only)

PLL Original

Proceeding

VL CAUSE OF ACTION

VIL REQUESTED IN

(72 Removed from
State Court

 

© 3. Remanded from
Appellate Court

Cite the U.S. Civil Statute under which xo are _filin
Federal Defend Trade Secrets

Brief description of cause:
Defendant's accesse

(J CHECK IF THIS IS A CLASS ACTION

a4

Reinstated or
Reopened
(specify)

ct, 18 U.S.C. § 1831 et seq.; Computer Frau

DEMAND §$

O 5 Transferred from
Another District

(Do not cite jurisdictional statutes unless divers

ity):
d’and Abuse Act, 18 U.S.C. § 1830

Transfer

C1 6 Multidistrict
Litigation -

O 8 Multidistrict
Litigation -
Direct File

d Plaintiffs computer network to steal and misappropriate trade secrets.

CHECK YES only if demanded in complaint:

JURY DEMAND:

MYes ONo

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P,
VII. RELATED CASE(S) _ .
IF ANY (See instructions): JUDGE _ DOCKET NUMBER
DATE SIGNATURE OF ATTORNBY OF RECORD.
12/27/2019 s/ Steven Urgo _ Eb DV Gye
7 GY

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

 

APPLYING IFP

JUDGE

MAG. JUDGE
Case 2:19-cv-06152-JMG Document 1-5 Filed 12/27/19 Page 2 of 2

JS 44 Reverse (Rev, 02/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

‘he 1S 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for cach civil complaint filed, The attorncy filing a case should complete the form as follows:

Ia)

(b)

(c)

IY.

TH.

Iv.

VI.

Vil.

VI.

Plaintiffs-Defendants, Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and

then the official, giving both name and title.

County of Residence, For cach civil case filed, except U.S, plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S, plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting

in this section "(see attachment)".

Jurisdiction, The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below,

United States plaintiff. (1) Jurisdiction based on 28 U.S.C, 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
(o the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes

precedence, and box | or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the

citizenship of the different parties must be checked. (See Scction III below; NOTE; federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties, This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for cach principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin, Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts,

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441,
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date,
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or

multidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.

Section 1407,
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket, PLEASE

NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue. .

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the causc. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint, Class Action. Place an “X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases, This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
